Dear Judge Britton:
This office is in receipt of your opinion request in which you ask if a Justice of the Peace may handle animal control suits against animal owners filed by the Caddo Parish Animal Control Unit. Further, you ask who would be responsible for paying filing fees if such suits are permissible in Justice of the Peace Courts.
As Justice of the Peace Courts are courts of limited jurisdiction, their jurisdiction must be specifically conferred upon them by the legislature. The jurisdiction for a Justice of the Peace Court is set forth in R.S. 13:2586, which states, in part, as follows:
      § 2586. Jurisdiction and procedure
      A. Justices of the peace shall have concurrent jurisdiction with the district courts in all civil matters as set forth in Articles 4911 through 4913 of the Code of Civil Procedure.
      B. They shall have no jurisdiction in succession or probate matters, or when a succession is a defendant, or when the state, parish, or municipality, or other political corporation, is a party defendant, or when the title to real estate is involved.
      C. (1) They shall have criminal jurisdiction as committing magistrates and shall have the power to bail or discharge, in cases not capital or necessarily punishable at hard labor, and may require bond to keep the peace.
      (2) A justice of the peace shall have concurrent jurisdiction over the litter violations occurring anywhere in the parish in which the court is situated, which are prohibited by R.S. 30:2531.2 or any ordinance of a parish governing body providing for litter abatement or control that provides that the trial for the violation of any such ordinance may be in a justice of the peace court. In addition, a constable may issue summons and serve subpoenas for such violations occurring anywhere in the parish in which his court is situated. However, the penalty that may be imposed by a justice of the peace in connection with a litter violation prohibited by R.S. 30:2531.2 shall be limited to the range of fines allowed by that Section.
      (3) A justice of the peace shall not have the authority to issue a warrant for the arrest of a law enforcement officer for acts performed while in the course and scope of his official duties.
Presumably, the "animal control suits" you refer to in your opinion request refer to suits for violations of a local or Caddo Parish animal statute or leash law. As per the above-cited statute, the legislature has not conferred upon the Justice of the Peace Courts jurisdiction to hear local or parish ordinances other than those involving litter violations as per R.S.13:2586(C) (2). If such ordinances are criminal in nature and require the determination of a committing magistrate, the Justices of the Peace have such limited jurisdiction as committing magistrates as set forth in R.S. 13:2586(C) (1) above. However, note that their criminal jurisdiction is very narrow and results only in the power of the authority to act as committing magistrates, to set bail or discharge in cases not capital and necessarily punished by hard labor, or to require bonds to keep the peace.
In conclusion, a Justice of the Peace may not handle animal control suits against animal owners filed by the Caddo Parish Animal Control Unit. Given such conclusion, the second element of the question regarding filing fees is moot.
We hope the foregoing sufficiently addresses your concerns. If our office may be of further assistance please do not hesitate to contact us at your convenience.
Yours very truly,
                                RICHARD P. IEYOUB ATTORNEY GENERAL
                                BY: _____________________________ J. RICHARD WILLIAMS Assistant Attorney General
RPI:JRW:jv